Citation Nr: 0727536	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-22 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to September 2, 
2003, for the award of separate service connection for 
multiple disfiguring scars of the abdomen.  

2.  Whether clear and unmistakable error (CUE) was present in 
an April 1971 rating decision, as amended in March 1988, 
which failed to award the veteran separate service connection 
for multiple disfiguring scars of the abdomen.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Esq.


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
October 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran separate service connection, 
with a 10 percent initial rating, for multiple disfiguring 
scars of the abdomen.  This award was made effective from 
September 2, 2003.  The veteran subsequently initiated and 
perfected an appeal of this effective date determination.  

This appeal was initially presented to the Board in March 
2006, at which time this issue was remanded for adjudication 
of the veteran's intertwined claim of clear and unmistakable 
error in a prior April 1971 VA rating decision.  Such 
adjudication was accomplished in May 2006, when the RO found 
no clear and unmistakable error in the aforementioned rating 
decision.  The veteran also initiated and perfected an appeal 
of that determination, and these issues have been merged into 
the pending appeal.  


FINDINGS OF FACT

1.  A claim for additional compensation was received on 
September 2, 2003.  

2.  The April 1971 rating decision, as amended in March 1988, 
was reasonably supported by evidence then of record and 
prevailing legal authority, and the rating decision was not 
undebatably erroneous.



CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 2, 
2003, for service connection for multiple disfiguring scars 
of the abdomen, with a 10 percent initial rating, have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.400, 4.118, Diagnostic Code 7803 (2006).

2.  There was no clear and unmistakable error in the April 
1971 rating decision which declined to award the veteran 
service connection for scars of the abdomen.  38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 3.105 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.

Concerning clear and unmistakable error claims, such a claim 
must be based on the record and law that existed at the time 
of the prior adjudication in question, and the VCAA is 
therefore not applicable.  See Livesay v. Principi, 15 Vet. 
App. 165, 179 (2001) (en banc).  The VCAA does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Nevertheless, an April 2006 letter to the veteran provided 
notice regarding the information and evidence necessary to 
substantiate a clear and unmistakable error claim. 

As to the earlier effective date claim, the VCAA notice 
requirements have been satisfied by VA letters sent to the 
claimant in September 2004 and April 2006.  The letters 
advised the claimant of the information necessary to 
substantiate his claims, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In addition, he was told to provide any relevant 
evidence in his possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  He was 
specifically told that it was his responsibility to support 
the claims with appropriate evidence.  The April 2006 letter 
provided information regarding assignment of an effective 
date for a grant of benefits.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, the duty to notify has been 
satisfied.  

The Board also concludes VA's duty to assist has been 
satisfied.  Available service medical records and relevant VA 
treatment records have been obtained.  All evidence 
identified by the veteran has been obtained.  There is no 
evidence of the existence of additional evidence which would 
support the veteran's claim.  Thus, the Board is satisfied 
that VA has met its duties to inform and assist the claimant, 
and there is no indication of the existence of any 
potentially relevant evidence which has not been obtained.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant);  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).

I. Earlier effective date

The veteran seeks an effective date prior to September 2, 
2003, for the award of service connection for multiple 
disfiguring scars of the abdomen.  In general, the effective 
date of an evaluation and award of compensation will be the 
day following separation from service, or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or the date entitlement arose, whichever is later, 
will be the effective date of any subsequent award.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2006).  

VA law provides that the effective date of an evaluation and 
award of compensation for an increased rating claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.400 (2006).  An earlier effective 
date may be assigned when it is factually ascertainable that 
an increase in disability occurred and the claim for increase 
was received within one year from that date, but otherwise 
the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded); Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application.").

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 
7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

As an initial matter, the Board observes that a claim must be 
filed in order for any type of benefit to accrue or be paid.  
38 U.S.C.A. § 5101(a) (West 2002); Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998).  There is no provision in the 
law for awarding an earlier effective date based simply on 
the presence of the disability.  See Brannon v. West, 12 Vet. 
App. 32, 35 (1998) (the mere presence of medical evidence of 
a condition does not establish an intent on the part of the 
veteran to seek service connection for the disability).  

As a procedural matter, the Board notes that in February 
1988, following review of the veteran's claims folder, the 
Director of VA Compensation and Pension Service determined 
that service connection had been erroneously established for 
a shrapnel wound involving Muscle Group XIX rather than for 
residuals of a laparotomy, as the veteran had not been 
wounded in the abdomen.  It was directed that the disability 
be rated under 38 C.F.R. § 4.114, Diagnostic Code 7339, as a 
postoperative residual of a ventral hernia.  A rating 
decision in March 1988 implemented the Director's 
determination.  The veteran was provided notice of the March 
1988 rating action, and no appeal was taken therefrom.

In the present case, the RO assigned the veteran an effective 
date of September 2, 2003, based on the receipt on that date 
of his new claim for additional compensation benefits.  Based 
on that claim, the RO determined a separate compensable 
rating was warranted for the veteran's multiple disfiguring 
scars of the abdomen.  In his February 2004 notice of 
disagreement, the veteran and his representative asserted 
that his abdominal scars were present at service separation 
in October 1970, and when his abdominal wounds were initially 
rated in April 1971.  As such, it is contended that a 
separate and compensable rating for abdominal scars should 
have been granted at that time.  This assertion raises a 
separate issue of clear and unmistakable error in the prior 
VA rating decision, and it will be considered below.  

As for the veteran's earlier effective date claim, as 
explained below, the Board finds that there was no CUE in the 
April 1971 rating decision, as amended in March 1988, which 
did not assign a separate evaluation for multiple abdominal 
scars.  As such, that decision is final.  38 U.S.C.A. § 7105 
(West 2002).  Further, the Board notes that the veteran has 
filed several previous claims for increased ratings for his 
service connected abdominal disability, and this issue was 
adjudicated by the Board as recently as August 1996.  No 
appeal was taken from the Board decision and it is final.  38 
U.S.C.A. § 7104 (West 2002).  At the time of the prior final 
Board decision in August 1996, abdominal scars had been noted 
on VA examinations in April 1978, December 1978, May 1985, 
June 1987, and April 1988.  Additionally, although his 
abdominal scars were noted on several examinations and 
subsequent VA rating decisions, beginning with the April 1971 
rating decision, the RO and Board found insufficient 
disability to warrant a separate rating, and the veteran did 
not contest this finding at those times.  In the absence of a 
prior claim for increased compensation for the abdominal 
disability, subsequent to the final August 1996 Board 
decision, an effective date prior to September 2, 2003, for 
the award of separate service connection and a compensable 
initial rating for multiple abdominal scars is not warranted.  

Although the veteran may indeed have suffered from disability 
proximately related to his abdominal scars prior to September 
2003, prior final VA determinations, including by the Board 
in August 1996, did not find that the abdominal scars were 
separately compensable.  The effective date for service 
connection or an increased rating cannot be any earlier than 
the date of receipt of his claim for this disability, except 
as specified above with regard to within one year of the 
claim or separation from service.  Although the Board is 
sympathetic to the veteran's situation and recognizes that he 
was disabled, to some degree, by his scars before 2003, the 
Board concludes that an effective date earlier than September 
2, 2003, is not warranted in this case under VA regulations 
governing effective dates for awards based on an initial 
claim for service connection, or new claim for additional 
compensation received after a prior final decision.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2006).  
As a preponderance of the evidence is against the award of an 
earlier effective date, the benefit of the doubt doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  

II. Clear and unmistakable error

The veteran alleges clear and unmistakable error in an April 
9, 1971, rating decision, as amended in March 1988, which 
awarded service connection for an abdominal disability 
(characterized as shell fragment wound to Muscle Group XIX, 
with incisional hernia), for which a 10 percent initial 
rating was granted.  Service connection was also awarded with 
noncompensable initial ratings for perforation of the colon, 
status post-operative, and a gunshot wound to the left iliac 
chest, status post-operative.  He alleges that in failing to 
award separate service connection for his multiple abdominal 
scars, the RO committed clear and unmistakable error.  

Under 38 C.F.R. § 3.105(a), a prior final decision of the VA 
can be reversed or amended where evidence establishes "clear 
and unmistakable error."  For clear and unmistakable error 
to exist:   

(1) "[e]ither the correct facts, as they were known at 
that time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were 
weighed or evaluated), or the statutory or regulatory 
provisions extant at the time were incorrectly 
applied," 
(2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly 
changed the outcome at the time it was made," and 
(3) a determination that there was clear and 
unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in 
question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).   

The United States Court of Appeals for Veterans Claims 
(Court) has consistently stressed the rigorous nature of the 
concept of clear and unmistakable error.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts:  it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  To constitute clear and unmistakable error, errors 
must be "undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell, 3 Vet. 
App. at 313.  "It must always be remembered that clear and 
unmistakable error is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
simple disagreement with how the RO evaluated the facts is 
not sufficient to raise a valid claim of clear and 
unmistakable error.  Luallen v. Brown, 8 Vet. App.92, 95 
(1995).

In view of the standard that error must be undebatable and 
about which reasonable minds cannot differ, the benefit of 
the doubt rule of 38 U.S.C.A. § 5107(b) can never be 
applicable in a claim of clear and unmistakable error.  Clear 
and unmistakable error either exists undebatably or there is 
no clear and unmistakable error within the meaning of 
38 C.F.R. § 3.105(a).  Russell v. Principi, 3 Vet. App. at 
314.  In light of this, any argument that § 5107(b) has not 
been applied is inapplicable to a clear and unmistakable 
error claim.  

In the present case, the veteran and his representative 
assert the RO committed clear and unmistakable error in April 
1971 by failing to grant separate service connection awards 
for his multiple scars of the abdomen.  A veteran is entitled 
to compensation for each separate and distinct manifestation 
attributable to the service connected disease or injury.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).  However, a claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding 
contrary to the provisions of 38 C.F.R. § 4.14.  
Additionally, a determination of clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question, meaning the holding in 
Esteban may not be retroactively applied to a 1971 rating 
decision.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).  

At the time VA initially considered the veteran's service 
connection claim for residuals of a gunshot wound to the 
abdomen, he was afforded medical examination in March 1971.  
Findings from that examination report do not support a 
separate compensable evaluation for scars.  According to the 
examination report, the veteran was "in no apparent 
distress" at the time of examination, and physical 
examination revealed no muscle loss at the site of his scar 
in the posterior iliac crest area.  He reported only 
occasional dull, achy pain and stiffness along the left iliac 
crest, most noticeably in cold weather.  Examination of the 
veteran's scars of the abdomen was also negative for any 
resulting impairment.  A small incisional post-operative 
hernia at the upper end of his midline scar was noted, but 
this was only present on straining.  No areas of tenderness 
were noted, along with no palpable masses.  Two black and 
white photographs were taken and associated with the claims 
file which showed three scars along the veteran's posterior 
and anterior abdomen.  Two scars are visible along his 
anterior abdomen; one at midline traveling vertically from 
the groin to just below the chest, and another at a 45 degree 
angle just above the left hand.  A third scar is visible 
horizontally just above the left buttock.  The veteran had 
full range of motion of the left hip, and his gait was within 
normal limits.  In light of these findings, the RO did not 
commit clear and unmistakable error in failing to grant the 
veteran a separate compensable disability rating for 
abdominal scars.  The RO reasonably concluded that the 
evidence of record did not reflect sufficient distinct 
manifestations of the skin to warrant separate ratings for 
scars, and such a finding was not clear and unmistakably 
erroneous.  

The veteran was granted a compensable rating of 10 percent 
under Diagnostic Code 5319, for injuries to Muscle Group XIX.  
He was also granted noncompensable initial rating under 
Diagnostic Codes 7329, for resection of the large intestine, 
and 5299, for unlisted disabilities of the musculoskeletal 
system, which are rated by analogy to similar disabilities.  
See 38 C.F.R. § 4.20 (2006).  A 10 percent rating under 
Diagnostic Code 5319 is granted for moderate impairment of 
Muscle Group XIX, the muscles of the abdominal wall, 
including the rectus abdominis, the external oblique, the 
internal oblique, the transversalis, and the quadratus 
lumborum.  38 C.F.R. § 4.73, Diagnostic Code 5319 (2006).  
This award contemplated the veteran's reported pain and 
herniation of the abdominal muscles.  However, in a March 
1988 rating decision, the RO found clear and unmistakable 
error within the April 1971 rating decision in failing to 
grant the veteran service connection for an injury to Muscle 
Group XVI and the left iliac crest.  Service connection, and 
a 30 percent initial rating, was thus awarded from October 2, 
1970, the date following the veteran's separation from 
service.  The RO also found the prior grant of service 
connection for injuries to Muscle Group XIX was erroneous, 
but as this grant had been in effect for 10 years and was 
protected, it would not be disturbed.  Thus, as a result of 
the March 1988 action, the veteran was granted a combined 
rating of 40 percent effective from October 2, 1970, for his 
shell fragment wound injuries.  

Diagnostic Code 5316 is utilized for injuries to Muscle Group 
XVI.  Muscle Group XVI includes the muscles of the pelvic 
girdle, the psoas, ilacus, and pectineus, which function to 
flex the hip.  Under Diagnostic Code 5316, a 30 percent 
rating is assigned for moderately severe disability.  
38 C.F.R. § 4.73, Diagnostic Code 5316 (2006).  Again, such a 
grant clearly contemplated the veteran's reported pain and 
herniation of the abdominal muscles.  The veteran's various 
scars of the abdomen were generally well-healed, with no 
functional impairment of the underlying musculature.  The 
medical evidence of record at the time of the April 1971 
rating decision, as amended in March 1988, did not support a 
separate compensable rating.  Thus, the RO did not commit 
clear and unmistakable error in failing to assign a separate 
rating for his abdominal scars, and his appeal of this issue 
must be denied.  


ORDER

Entitlement to an effective date prior to September 2, 2003, 
for the award of service connection with a 10 percent initial 
rating for multiple scars of the abdomen is denied.  

Clear and unmistakable error has not been shown in an April 
1971 rating decision, as amended in March 1988, which failed 
to grant the veteran separate service connection for multiple 
shell fragment wound scars of the abdomen, and the appeal is 
denied.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


